Order entered December 12, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-22-01037-CV

                        SHARON R. CRAVER, Appellant

                                       V.

 WILMINGTON SAVINGS FUND SOCIETY, FSB NOT INDIVIDUALLY,
 BUT SOLELY AS TRUSTEE FOR NATIONSTAR HECM ACQUISITION
                   TRUST 2020-1, Appellee

                        On Appeal from the County Court
                            Kaufman County, Texas
                         Trial Court Cause No. 22C-123

                                    ORDER

      Before the Court is appellant’s December 9, 2022 first motion to extend time

to file her brief. We GRANT the motion and ORDER the brief be filed no later

than January 9, 2023.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE